Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-11, 16-17, 19, 21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (U. S. Pub. 2017/0075467).
As for claim 1, Kim et al. discloses a highly dielectric elastic structure (see the force sensor in Figs. 1, 14, 15 and 17), comprising: 
a highly dielectric elastic body (300) comprising a polymer matrix and a dielectric material dispersed in the polymer matrix (see [0086] and [0047]—[0064]); and 
a stretchable adhesive electrode(electrodes 200 and 210 with adhesive layer 820; 800, 810 as shown in Figs. 17 and 15) disposed on the highly dielectric elastic body (300),


As for claim 2, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the polymer matrix is one or more selected from a group consisting of a silicone-based resin, a urethane-based resin, an acrylic resin, an isoprene-based resin, a chloroprene-based resin, a fluorine-based resin, butadiene rubber, styrene-butadiene rubber and a vinylidene fluoride polymer (see [0050] and  claim 8).
As for claim 3, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the polymer matrix is a silicone-based resin (see [0050], line 7).
    	
As for claim 5, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the polymer matrix has a dielectric constant of 1 -10 (see Fig. 20 and table 1).

As for claim 6, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the dielectric material comprises one or more selected from a conductive filler, a ceramic filler and an organometallic compound, and the one or more selected from the conductive filler, the ceramic filler and the organometallic compound is surface-treated with a silane-based compound or an amine-based compound (see claim 9 and [0086] in Kim et al.).

As for claim 7, Kim et al. discloses the highly dielectric elastic structure according to claim 6, wherein the conductive filler is one or more selected from metal particles, carbon black, carbon fiber, 

As for claim 8, Kim et al. discloses the highly dielectric elastic structure according to claim 6, wherein the ceramic filler is one or more selected from metal oxide, silicate, boride, carbide, nitride and perovskite(see claim 9, lines 9-10 of Kim et al.).

As for claim 9, Kim et al. discloses the highly dielectric elastic structure according to claim 6, wherein the organometallic compound is a compound wherein one or more metal selected from copper, zinc and nickel is bound to one or more organic substance selected from phthalocyanine, uranine and rhodamine (see claim 9, lines 11-14 of Kim et al.).

As for claim 10, Kim et al. discloses the highly dielectric elastic structure according to claim 6, wherein the silane-based compound or the amine-based compound is one or more selected from Actadecyltrimethoxysilane    (ODTMS),    hexadecyltrimethoxy    silane, dodecyltrimethoxysilane (DDTMS), octyltrimethoxysilane (OTMS), octadecylamine and dodecylamine (see [0086]).

As for claim 11, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the highly dielectric elastic body comprises 0.1-100 parts by weight of the dielectric material based on 100 parts by weight of the polymer matrix (see [0055]).

As for claim 16, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the curable polymer comprises one or more selected from a silicone-based resin, a urethane-

As for claim 17, Kim et al. discloses the highly dielectric elastic structure according to claim 16, wherein the curable polymer comprises a silicone-based resin (see [0050] and claim 8 of Kim et al.).

As for claim 19, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the metal is one or more selected from gold (Au), silver (Ag), copper (Cu), nickel (Ni), 15 aluminum (Al), platinum (Pt), ruthenium (Ru), rhodium (Rh), tungsten (W), cobalt (Co), palladium (Pd), titanium (Ti), tantalum (Ta), iron (Fe), molybdenum (Mo), hafnium (Hf), lanthanum (La) and iridium (Ir) (see [0066]).

As for claim 21, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the carbonaceous material is one or more selected from single-walled carbon nanotube, multi-walled carbon nanotube, graphene, graphite, carbon black, carbon fiber and fullerene (see claim 9, lines 5-8).

As for claim 24, Kim et al. discloses the highly dielectric elastic structure according to claim 1, wherein the dielectric elastic body(300) and the stretchable adhesive electrode (200 and 210) are connected to each other to form a single structure (see Figs. 1, 15 and 17).

As for claim 25 and 26, Kim et al. discloses a touch sensor comprising the highly dielectric elastic structure according to claim 1, wherein the touch sensor is a capacitance-type force sensor (see [0037]—[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 12-15, 18, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 

et al. (U. S. Pub. 2017/0075467).

As for claims 4 and 13-14, Kim et al. discloses the highly dielectric elastic structure according to claim 1, as discussed above.
Kim et al. does not specifically disclose wherein the polymer matrix or the polymer adhesive has a tensile strength of 0.1 to 10 MPa; or the polymer adhesive has a volume shrinkage ratio of 1-10% after curing. 
It would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim et al. to disclose wherein the polymer matrix or the polymer adhesive has a tensile strength of 0.1 to 10 MPa; or the polymer adhesive has a volume shrinkage ratio of 1-10% after curing, since such tensile strength and volume shrinkage ratio can be obtained by choosing the different material suitable for the polymer matrix or polymer adhesive. 

As for claims 12, 15, 18 and 23, Kim et al. discloses the highly dielectric elastic structure according to claim 1, as discussed above.

It would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim et al. to disclose using the specific amount of different materials as claimed or any suitable amount of the materials as maybe dependent upon the specific testing example or application involved. 

As for claims 20 and 22, Kim et al. discloses the highly dielectric elastic structure according to claim 1 as discussed above, wherein the carbonaceous material is multi-walled carbon nanotube (see claim 9).
Kim et al. dose not specifically disclose wherein the multi-walled nanotube have a diameter of 15-40 nm and a length of 10-50 pm; or the metal is a mixture of metal particles having a diameter of 100-200 nm, 1-4 pm, or 5-10 pm.
It would have been obvious, before the effective filing date of the claimed invention, to modify Kim et al. to choose the appropriate diameter and length for the multi-walled nanotube, and the appropriate diameter for the metal particles as maybe desired by a specific example or application. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.